Citation Nr: 1218539	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-41 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for dermatomycosis tinea, on and after November 27, 2009.   

2.  Entitlement to an initial compensable rating for dermatomycosis tinea, prior to November 27, 2009.  

3.  Entitlement to an initial disability rating in excess of 20 percent for thoracolumbar strain, bilateral spondylosis, and grade I L5 on S1 anterolisthesis.  

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee medial meniscal tear, status post arthroscopic partial medial meniscectomy.  

5.  Entitlement to an initial compensable disability rating for right knee arthroscopic medial meniscectomy scars.  

6.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right ankle fracture.  

7.  Entitlement to an initial compensable disability rating for an abdominal incisional hernia.  

8.  Entitlement to an initial compensable rating for a right sciatic nerve injury associated with thoracolumbar strain, bilateral spondylosis, and grade I L5 on S1 anterolisthesis.  

9.  Entitlement to an initial compensable rating for a left sciatic nerve injury associated with thoracolumbar strain, bilateral spondylosis, and grade I L5 on S1 anterolisthesis.  

10.  Entitlement to a total disability rating for compensation purposes, based on individual umemployability, prior to October 22, 2009.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to November 2003 and from August 2005 to November 2008.  He had service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his October 2009 Substantive Appeal to the Board, the Veteran did not discuss all issues but that is not required.  On the form, he specified that he was appealing all issues listed in the September 2009 statement of the case.  In May 2010, the RO granted a 60 percent rating for the service-connected skin condition, effective November 27, 2009, the date of the VA examination.  Since that is not a complete grant and the Veteran has not withdrawn the issue, it remains in appellate status.  

The issue of entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU) prior to October 22, 2009 was not covered in the appealed statement of the case.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As discussed in the remand below, the record raises a TDIU claim, which will be remanded.  

This decision addresses the claim for higher evaluations for the service-connected dermatomycosis tinea.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of November 27, 2009, the service-connected skin disability involves 40 to 45 percent of the Veteran's total body area.  

2.  Prior to November 27, 2009, the service-connected skin disability involved one percent of the Veteran's total body area and none of his exposed area.  

3.  The service-connected skin disability has not required systemic medication.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for dermatomycosis tinea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.321, 4.7, 4.118, Codes 7806, 7813 (2011).  

2.  The criteria for an initial compensable rating for dermatomycosis tinea were not met prior to November 27, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Codes 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As to the issues decided herein, the Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  For the skin condition, the Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Evaluation of Skin Disability

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The record shows the Veteran's skin disability, dermatophytosis or tinea, does not produce disfigurement of the head, face or neck ratable under diagnostic code 7800.  Neither does it produce scaring ratable under diagnostic codes 7801, 7802, 7803, 7804, or 7805.  It is ratable as dermatitis under diagnostic code 7806, because that is the predominant disability picture.  38 C.F.R. § 4.118, Diagnostic Code 7813  

Diagnostic code 7806 (as in effect August 30, 2002) provides a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating will be assigned where it involves 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The next higher rating, and the highest under these criteria, is 60 percent.  It requires that the condition involve more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

Background

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.  

The Veteran's claim was received in July 2008, before he was discharged from active service in November 2008.  He had a VA skin examination in September 2008.  He stated that, around June 2007, he developed a skin rash on his body.  There were patches here and there with itching.  He was treated with shampoo and oral medication and the rash disappeared, only to recur again.  There was no current treatment.  The examiner found that the Veteran's upper body, particularly his upper back, was involved with some scattered, dry, scaly lesions that were a different color than his skin.  Ten percent of the upper back and one percent of the total body area was involved.  There was no evidence that exposed skin areas were affected.  The diagnosis was tinea veriscolor, minimal, recurrent but responding to medication.  

The findings on the September 2008 VA examination fall well within the criteria for a noncompensable rating.  They do not approximate the involvement of at least 5 percent of the entire body or at least 5 percent of the exposed areas.  Nor does the examination show the use of systemic therapy during the previous 12-month period.  This examination report provides the preponderance of the evidence as to the extent of the disability prior to the November 2009 VA examination and it shows the service-connected skin disability affected the Veteran to a noncompensable extent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for a higher rating prior to November 27, 2009 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

This claim has resulted in staged ratings.  The Court has acknowledged that it is appropriate to assign different ratings, representing different stages of disability, where the extent of the disability changes during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has carefully reviewed the record and finds no evidence, that the service-connected skin disability met the criteria for a compensable rating prior to November 27, 2009.  

On November 27, 2009, the Veteran's skin was again examined for VA.  The claims file was reviewed.  It was noted that the condition was intermittent and would affect the Veteran's back, shoulders and abdomen, as well as his feet.  He was not currently receiving treatment and had no treatment in the past 12 months.  Approximately 0 (zero) percent of his exposed areas were affected.  Approximately 40 to 45 percent of his entire body was affected.  There was no scarring or disfigurement, acne, or chloracne.  The examiner expressed the opinion that the skin condition mildly impaired the Veteran's activities of daily living, with no impact on the capacity for employment.  The diagnosis was chronic dermatomycosis tinea including tinea pedis.  

The involvement of 40 percent or more of the Veteran's total body surface meets the criteria for a 60 percent rating.  That is the highest assignable under diagnostic code 7806.  The Board has considered other rating criteria but, on these medical findings, there are no other rating criteria that would provide a higher or an additional rating.  See 38 C.F.R. § 4.118 (2011).  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the service-connected skin disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The medical opinion in November 2009 was that the disability would have no impact on employment.  The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 60 percent for dermatomycosis tinea, on and after November 27, 2009, is denied.   

An initial compensable rating for dermatomycosis tinea, prior to November 27, 2009, is denied.  


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court determined that 38 C.F.R. § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss . . . due to . . . pain", and states that "a part which becomes painful on use must be regarded as seriously disabled."  (Emphasis by the Court).  Furthermore, section 4.40 provides that "[i]t is essential that the [rating] examination . . . adequately portray the . . . functional loss."  (Emphasis by the Court).  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  DeLuca, at 205.  

In this case, on the most recent examination of the Veteran's spine, in November 2009, the examiner noted that the Veteran had flare-ups and described the pain as sharp and excruciating.  The flare-ups were said to occur about every two weeks and were of one to two days duration.  However, the examiner did not attempt to portray the flare-ups in terms of additional motion lost.  This should be done.  

In Arnesen v. Brown, 8 Vet. App. 432 (1995), the Court applied the principles set forth in DeLuca to rating the knees.  The Court noted that the ratings in Diagnostic Codes 5260 and 5261 are given in terms of extension and flexion.  The Board decision in that case was vacated and remanded because, while the Board stated that it had considered pain, but it did not specify how it evaluated the veteran's complaints of periodic flare-ups in terms of range of motion (extension and flexion).  

The Veteran's knees and ankles were most recently examined as part of the June 2009 VA joints examination.  The Veteran reported that he had to stay off his knee and rest during flare-ups.  There were said to be moderate to severe effects on activities of daily living during flare-ups.  Right ankle flare-ups were reported to occur weekly dependent on the weather or if he stepped on it wrong.  The pain during a flare up was described as massive aching, throbbing and pinching.  Here, too, the examiner did not attempt to portray the flare-ups in terms of additional motion lost.  This should be done for the knee and ankle.  

The rating decision lists the post-operative residuals of a right knee arthroscopic partial meniscectomy, to include scars.  The rating uses the diagnostic code for the knee joint.  The scars should be rated separately.  This should be done by the agency of original jurisdiction in the first instance.  

The service-connected abdominal incisional hernia is rated as a postoperative ventral hernia under 38 C.F.R. § 4.114, Diagnostic Code 7339 (2011).  Those criteria provide a noncompensable rating for healed postoperative wounds with no disability and a belt not indicated.  The next higher rating, 20 percent, will be assigned for a small hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  In September 2008, a VA clinician noted that the ventral hernia was 2 inches by 2 inches, mildly symptomatic, reducible, and operable.  On the November 2009 VA examination it was merely reported that the umbilical hernia was visible.  This is not enough information to evaluate the disability in accordance with the rating schedule.  Specifically, the reports do not state whether a belt is indicated or whether the hernia would not be well supported by a belt.  The Veteran should be examined to determine if the hernia meets the applicable criteria for a compensable rating.  

The Veteran's neurologic symptoms present a complex picture.  He is separately rated for peripheral neuropathy of the lower extremities associated with chemotherapy from his cancer treatment.  However, the 10 percent ratings assigned for each lower extremity on that basis are not on appeal.  The Veteran has appealed the noncompensable rating assigned for the sciatic nerve symptoms associated with his service-connected back disability.  Here, again, the evidence is not adequate to rate the disability.  On the November 2009 VA general examination, straight leg raising was positive, bilaterally.   This tells us that the sciatic nerve is symptomatic, but does not tell us the extent of the disability.  Consequently, an examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who examined the Veteran's spine in November 2009.  The examiner should provide an opinion which portrays the Veteran's spine flare-ups in terms of additional degrees of motion lost.  If the examiner who did the November 2009 VA examination of the Veteran's spine is not available, or is otherwise unable to provide the requested opinion, an opinion may be obtained from a similarly qualified examiner.  If an opinion cannot be rendered without further examination of the Veteran, such examination should be scheduled.  The claims folder should be made available to the examiner in conjunction with any additional examination.  The examiner should provide a full explanation for his portrayal of flare-ups in terms of additional degrees of motion lost.  If the examiner cannot portray the flare-ups in terms of additional degrees of motion lost, he should provide a complete explanation as to why such a portrayal is not feasible.  

2.  The claims folder should be returned to the examiner who examined the Veteran's knees and ankles in June 2009.  The examiner should provide an opinion which portrays the Veteran's right knee and right ankle flare-ups in terms of additional degrees of motion lost.  If the examiner who did the June 2009 VA examination of the Veteran's knees and ankles is not available, or is otherwise unable to provide the requested opinion, an opinion may be obtained from a similarly qualified examiner.  If an opinion cannot be rendered without further examination of the Veteran, such examination should be scheduled.  The claims folder should be made available to the examiner in conjunction with any additional examination.  The examiner should provide a full explanation for his portrayal of flare-ups in terms of additional degrees of motion lost.  If the examiner cannot portray the flare-ups in terms of additional degrees of motion lost, he should provide a complete explanation as to why such a portrayal is not feasible.  

3.  The Veteran should be scheduled for an examination of the surgical scars on his right knee.  The claims folder should be made available to the examiner in conjunction with the examination.  The scars should be described in detail, including size, texture, color, and location.  Any tenderness or pain should be identified and their effects on functioning described.  If the scars do not effect knee function, the examiner should so state with an explanation.   

4.  The Veteran should be scheduled for an examination of his abdominal hernia.  The claims folder should be made available to the examiner in conjunction with the examination.  The hernia should be fully described, including size and location.  The examiner should provide information to rate the disability and specifically report whether the hernia is small, large or massive.  The examiner should express an opinion as to whether the hernia would be well supported by a belt under ordinary conditions.  The examiner should express an opinion as to whether there is weakening of the abdominal wall and indication for a supporting belt.  If a supporting belt is not indicated, the examiner should so state, again with a complete explanation.  

5.  The Veteran should be scheduled for a neurologic examination of his lower extremities.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should describe all sciatic nerve deficits in detail.  The examiner should express an opinion as to whether the sciatic nerve deficits are less than mild, mild, moderate, moderately severe, or severe.  A complete explanation is necessary.  

6.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

7.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has been rated as 100 percent disabled by his service-connected disabilities since October 22, 2009 and 80 percent disabled before then.  In light of these facts, the AOJ should render a decision as to whether TDIU is warranted prior to October 22, 2009.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


